DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's 4-29-22 submission has been entered.

Response to Arguments
Applicant's 4-29-22 arguments vis-à-vis rejections under 35 U.S.C. 103 over Mejdell et al., WO2010/037825 (published 4/8/10) (“Mejdell”) in view of Rochelle, WO2010/134926 (published 11/25/10) (listed in applicant’s 11-21-19 IDS and attached to the 5-22-15 IDS in parent Appl’n # 14/646,936), have been fully considered but are not persuasive as detailed below.  As such, said rejections, adjusted as necessitated by the 4-29-22 amendments, are re-asserted as proper.  Lastly, Examiner has no comment on new claim 30 other than to note that it is newly presented.
Applicant argues in pertinent part that Rochelle is non-combinable with Mejdell because a) those in the art “would look to more than just the thermal degradation properties” when selecting amine(s) for CO2 removal, such as properties regarding oxidative degradation (Remarks at pp. 7-8), b) “high thermal degradation of the amines should not be a concern in the presently claimed method, as long as the [T] in solvent regeneration is maintained below a critical limit” (Remarks at p. 8), c) the claimed absorbent was designed to resist nitrosamine formation, and that since it was unknown “at the time of Mejdell’s filing that nitrosamine formation could result from certain amine-containing CO2 absorbents… Mejdell provides absolutely no teachings or suggestions that would lead the skilled person down the path of preparing the presently claimed CO2 absorbents that consist essentially of primary amines and resist nitrosamine formation” (Remarks at pp. 9-10), d) one of ordinary skill in the art would not have been motivated to replace Mejdell’s MEA with Rochelle’s AP/AB because Rochelle teaches other compounds (e.g. piperazine, morpholine, etc.) as having superior thermal stability (and thus lower loss of amine due to thermal degradation) compared to AP/AB, i.e. that AP/AB is/are inferior to other of Rochelle’s amines, and e) the cited combination of AP/AB with MEA is only due to improper hindsight reasoning (Remarks at p. 11).
Regarding a), Examiner’s rationale for combining references need not mirror applicant’s, i.e. obviousness does not require that the references applied address the same problem as the one applicant is concerned with.  MPEP 2144 IV.  See also KSR Int’l Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1743 (2007), which stated that it was error to hold that “patent examiners should look only to the problem the [applicant] was trying to solve”, and that “Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the [prior art] can provide a reason for combining the elements in the manner claimed.”
Regarding b), no operational T values/ranges are claimed, and limitations appearing in the specification but not recited in the claims should not be read into the claims.  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); see also MPEP 2111.01 II.  Similarly, unclaimed limitations/subject matter cannot be relied upon to establish patentability.  See In re Self, 671 F.2d 1344, 1350 (CCPA 1982).
Regarding c), as detailed below, claim 10’s “reducing nitrosamine formation in a process of” recitation has not been accorded patentable weight because it occurs in the preamble and/or is a mere intended result of performing the claimed method.  As ample motivation was cited to employ an absorbent mixture comprising the claimed 1o amines (and since the “consisting essentially of” recitation is construed to be equivalent to the open-set “comprising” as detailed below), the reduced formation of nitrosamines result/property would reasonably be expected to occur/be present, regardless of whether or not the cited prior art is aware thereof.  See MPEP 2112 I-II; see also MPEP 2145 II, citing, e.g., In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (stating that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”).  Note that it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, since the cited prior art teaches or at least suggests the claims' positive method steps, it matters not whether said prior art also teaches or suggests the features/properties of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  MPEP 2145 II, citing, e.g., In re Baxter Travenol Labs.
Regarding d), the obviousness of selecting a secondary reference’s material with a particular property superior to that of a primary reference’s material is not limited to selecting the secondary reference’s material with the most superior particular property; all that is necessary to render selecting the secondary reference’s material (and thus combine the references to meet the claim) prima facie obvious is for the secondary reference’s material to be superior compared to the primary reference’s material vis-à-vis the particular property.  MPEP 2123 I-II.
Regarding e), in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  However, since the rejections in question take into account only knowledge which was taught/suggested within the cited references, and/or was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  MPEP 2145 X.A., citing, e.g., In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Again, it is noted that Examiner’s rationale for combining/modifying references need not mirror applicant’s.  MPEP 2144 IV; KSR, 127 S.Ct. at 1743.

Claim Interpretation
Claim 10’s preambular recitation “reducing nitrosamine formation in a process of” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”), and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Additionally and/or alternatively, claim 10’s quoted recitation has not been accorded patentable weight because it merely expresses an intended result of the claim's positively-recited process steps.  See Ex parte Hatch, 155 USPQ 105, 107 (BPAI 1966) (stating that “the process in order to distinguish [from the prior art] must recite something more than an intended result”).  See also MPEP 2111.04 (stating that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”) (internal citations omitted).  The same logic applies to claim 30’s intended-result recitation “and the method… and piperazine.”
Since applicant’s claims and specification-as-filed are not regarded as presenting a clear indication as to what the basic and assertedly-novel characteristics of the claimed invention are, or what additional steps and/or components would present/constitute a material change thereto, claim 10’s “consisting essentially of” and claim 30’s “consists essentially of” transitional phrases regarding the absorbent employed in the claimed method have been treated for examination purposes as being equivalent to the open-set term “comprising”. See MPEP 2111.03 III, citing, e.g., PPG Indus. V. Guardian Indus., 156 F.3d 1351, 1355 (Fed. Cir. 1998), and Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (BPAI 1989).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 10 and 12-27 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Mejdell et al., WO2010/037825 (published 4/8/10) (“Mejdell”) in view of Rochelle, WO2010/134926 (published 11/25/10) (listed in applicant’s 11/21/19 IDS and attached to the 5/22/15 IDS in parent Appl’n # 14/646,936).  Regarding claims 10 (interpreted as detailed above) and 12-26, Mejdell teaches a method of removing CO2 from a mixed gas (stream 3), comprising counter-currently contacting the mixed gas in an absorber 2 with an absorbent aq. mixture 5 of 2-amino-2-methyl-1-propanol (“AMP”) and monoethanolamine (“MEA”) to give a CO2-lean gas (stream 25) that is released/vented (via line S3), and a CO2-rich absorbent stream 6 that is collected in the bottom of absorber 2 and thereafter thermally regenerated with heat in regenerator 10 to give regenerated CO2-lean aq. absorbent 14 and a CO2-rich stream 21 that is treated further (i.e. by condensing out entrained steam/water vapor in condenser 22); the regenerated CO2-lean absorbent 14 is recycled back to absorber 2 for reuse (i.e. the absorbent is a circulating CO2 absorbent as claimed).  See Mejdell at, e.g., p. 3, ln. 1-26 and p. 11, ln. 20 to p. 13, ln. 12; clms. 1-4; Fig. 7.  While Mejdell does not specifically teach employing 3-amino-1-propanol (“AP”) or 4-amino-1-butanol (“AB”) with its AMP, this limitation, however, is taught by Rochelle.
Rochelle teaches that, compared to MEA (such as Mejdell’s), AP and AB have significantly greater thermal stability (i.e. less thermal degradation) at regeneration T of 135oC compared to (Mejdell’s) MEA for CO2 scrubbing purposes.  See Rochelle at, e.g., Table 1.  It would thus have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mejdell’s overall methodology by replacing its MEA with AP or AB as taught by Rochelle, to achieve Rochelle’s taught motivation of greater thermal stability (i.e. less loss of absorbent amine(s) due to thermal degradation during regeneration @ 135oC) of alkanolamines such as AP and AB compared to (Mejdell’s) MEA for CO2 scrubbing purposes; note that Mejdell’s regeneration employs steam (i.e. Tregeneration > 100oC) to strip CO2 from the absorbent loaded therewith (see Mejdell at, e.g., p. 10, ln. 15 and p. 11, ln. 26 to p. 12, ln. 11; Fig. 7).  MPEP 2143 B-D & G.  Additionally and/or alternatively, given Rochelle’s teaching of the appropriateness of employing alkanolamines such as AP and AB for CO2 scrubbing processes (such as Mejdell’s) (see Rochelle at, e.g., p. 3, ln. 18-29 and p. 11, ln. 9-12), and the greater thermal stability (i.e. less thermal degradation) at regeneration T of 135oC of AP and AB compared to (Mejdell’s) MEA in CO2 scrubbing methods (see Rochelle at, e.g., Table 1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mejdell’s overall methodology by employing AP or AB as taught by Rochelle instead of Mejdell’s MEA - selecting between two or more materials or processes is an obvious choice if their equivalence for the given purpose was known in the art when the invention was made.  See MPEP 2144.06 II.  Further, "[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious."  Id., citing In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Note also Rochelle’s teaching of an approximately similar degradation value for (Mejdell’s) AMP to Rochelle’s AP and AB (see Rochelle at, e.g., Table 1), further indicating the appropriateness of employing Mejdell’s AMP (since its degradation value is also desirably lower than MEA’s) with Rochelle’s AP or AB, i.e. employing such a combination would involve a reasonable expectation of success.  MPEP 2143.02.
As to the claimed component concentrations, Mejdell's aq. mixture comprises 10-35wt% AMP and 10-35wt% MEA.  See Mejdell at, e.g., p. 3, ln. 1-26; clms. 1-4.  Given the obviousness of replacing Mejdell’s MEA with Rochelle’s AP (e.g. vis-à-vis claim 18) or AB as detailed above, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply Mejdell’s MEA concentration range to Rochelle’s AP or AB (i.e. employ 10-35wt% AP or AB).  MPEP 2143 C, D, & G; MPEP 2144.06 II, citing In re Fout.  As Mejdell’s AMP and MEA (the obviousness of employing an equivalent concentration of Rochelle’s AP or AB instead of Mejdell’s MEA being as detailed above) ranges overlap those claimed, the claimed ranges are rendered prima facie obvious.  See Mejdell at, e.g., p. 3, ln. 1-26; clms. 1-4.  See, e.g., In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (holding that a prima facie case of obviousness exists where claimed ranges “overlap or lie inside ranges disclosed by the prior art”); MPEP § 2144.05.
Notwithstanding the non-accordance of patentable weight to claim 10’s intended result recitation for the reasons detailed above, and to the extent that said recitation may potentially be deemed to warrant patentable weight, said intended result is necessarily present when conducting claim 10’s method, rendered prima facie obvious by Mejdell in view of Rochelle as detailed above.  See MPEP 2112 I-II; see also MPEP 2145 II, citing, e.g., In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (stating that “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention”).  Note that it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Thus, since the cited prior art teaches or at least suggests the claims' positive method steps, it matters not whether said prior art also teaches or suggests the features/properties of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  MPEP 2145 II, citing, e.g., In re Baxter Travenol Labs.
Regarding claim 27, Mejdell’s mixed gas is an artificial exhaust gas (see Mejdell at, e.g., p. 11, ln. 21-22), and Mejdell states that its method is drawn to capturing CO2 from a combustion gas (see id. at, e.g., p. 1, ln. 5-6).  Mejdell also states that capture of CO2 emissions from thermal power plants is the subject of “growing interest” (see id. at, e.g., p. 1, ln. 13-15), indicating that Mejdell’s method is intended to be suitable for employing such exhaust gases as its mixed gas.  MPEP 2144.01.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a thermal power plant’s exhaust gas as Mejdell’s exhaust gas, given Mejdell’s statement of the desirability of removing CO2 from such a gas and that its method is drawn to capturing CO2 from combustion gases.  MPEP 2143 G.  Additionally and/or alternatively, notwithstanding Mejdell’s teaching that an “artificial” exhaust gas is employed in its process as detailed above, to the extent that the claim’s “exhaust gas from a thermal power plant or an industrial plant” (emphasis Examiner’s) recitation may be considered an embedded product-by-process limitation, note MPEP 2113, citing In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), which stated that “If the product in [a] product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In other words, the source of a product cannot patentably distinguish the product from the same product obtained from a different source.  See In re Pilkington, 162 USPQ 145, 147 (CCPA 1969) (stating that "the patentability of a claim to a product does not rest merely on a difference in the method by which that product is made.  Rather, it is the product itself which must be new and unobvious.") (emphasis in original).  Thus, since Mejdell’s artificial exhaust gas is identical or at least substantially similar in composition to the claimed exhaust gas (the latter being produced by a different process than Mejdell’s), it matters not whether Mejdell’s artificial exhaust gas was made by the same process as that claimed.
Regarding claim 30, Mejdell employs an artificial exhaust gas “mainly comprising nitrogen, CO2 and water” and states that greenhouse gas (incl. CO2) emissions from fossil fuel combustion “has caused a growing interest in CO2 capture from major points of emission of CO2 such as thermal power plants.”  See Mejdell at, e.g., p. 1, ln. 13-15 and p. 11, ln. 20-24.  Rochelle is similarly concerned with capturing CO2 from power plant exhaust streams.  See Rochelle at, e.g., p. 1, ln. 3-7.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ an exhaust gas from a (thermal) power plant as Mejdell’s CO2-comprising mixed gas, given Mejdell’s (and Rochelle’s) stated desire to capture CO2 therefrom and thus reduce the environmentally-harmful greenhouse gas effects thereof.  MPEP 2143 I.(G).  Notwithstanding the non-accordance of patentable weight to claim 30’s intended result recitation for the reasons detailed above, and to the extent that said recitation may potentially be deemed to warrant patentable weight, said intended result is necessarily present when conducting claim 10’s method, rendered prima facie obvious by Mejdell in view of Rochelle as detailed above.  See MPEP 2112 I-II; see also MPEP 2145 II, citing, e.g., In re Baxter Travenol Labs.  Note that it has been held that where claimed and prior art products are produced by identical or substantially similar methods, a prima facie case of anticipation or obviousness has been established.  MPEP 2112.01, citing In re Best.  Thus, since the cited prior art teaches or at least suggests the claims' positive method steps, it matters not whether said prior art also teaches or suggests the features/properties of the intended result of performing said steps- it would not be reasonable to expect different results when performing identical or at least substantially similar steps.  MPEP 2145 II, citing, e.g., In re Baxter Travenol Labs.  As such, given the obviousness of employing an absorbent comprising AMP and AP as detailed above vis-à-vis claim 10, the claimed result is reasonably expected to be met/present, regardless of the cited references’ recognition thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ May 13, 2022
Primary Examiner
Art Unit 1736